Citation Nr: 1816571	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-38 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that service connection is in effect for residuals of prostate cancer, status post-radical prostatectomy, rated as 60 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; a surgical scar related to the Veteran's prostatectomy, rated as noncompensably disabling; and erectile dysfunction, rated as noncompensably disabling. 

The Veteran has contended that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The record shows that following service, the Veteran worked for a chemical manufacturing company for approximately 33 years.  His medical records show he has reported on several occasions that he retired from the company in January 2000 due to a reduction in the work force.  Documents received from the Veteran's employer show he was paid a lump sum retirement package.  The Veteran, however, has contended that retirement due to a reduction in the work force was a pretext, and that he was in fact let go, in large part, due to his medical conditions.

The Veteran was afforded VA examinations in October 2008, September 2009, March 2010, and September 2014.  After evaluating the Veteran's service-connected disabilities, none of the VA examiners determined the disabilities impacted his ability to work.  The Board notes, however, that at his October 2016 hearing, the Veteran testified that all of his service-connected disabilities had continued to worsen, causing more and more physical limitation.  He specifically indicated that his prostate cancer residuals included increased incontinence, and that a change had been made in his diabetes medication recently and he had begun to experience increased diabetic nerve pain in the form of numbness in his fingers and feet.

The Board also notes that in February 2015 correspondence, the Veteran indicated he had been awarded benefits from the U.S. Social Security Administration (SSA) at an early age.  It is unclear from the record whether the Veteran was referring to SSA retirement or disability benefits.  In any case, it does not appear from the record that the AOJ has undertaken efforts to obtain the Veteran's SSA records.

Under these circumstances, the Board finds a remand is warranted in order to obtain the Veteran's SSA records and to afford him a contemporaneous VA examination to determine the total impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include all SSA records and any ongoing treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination or examinations to assess the combined impact of his service-connected disabilities on his employability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner(s) should comment on how the Veteran's service-connected disabilities (prostate cancer residuals, status-post radical prostatectomy; type II diabetes mellitus; hypertension; a surgical scar; and erectile dysfunction) might impair employment, indicating any likely limitations.  To the extent possible, the examiner(s) should comment on how the limitations presented by all of the Veteran's service-connected disabilities, together, might impact employment, taking into account the Veteran's occupational history and background.

Ultimately, the examiner(s) should comment on whether the Veteran's service-connected disabilities alone render him unable to secure and maintain substantially gainful employment, taking into account his occupational history and background, but without consideration of his age.

In providing his or her opinion(s), the examiner is advised the Veteran has contended that his January 2000 "retirement" was actually a pretext for being let go, in large part, due to his medical conditions.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

